  8:20-cr-00205-BCB-MDN Doc # 35 Filed: 12/31/20 Page 1 of 1 - Page ID # 141




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                       Plaintiffs,                                   8:20-CR-205
        vs.
WILLIE L. HILL,                                           MEMORANDUM AND ORDER
                       Defendant.


       This matter is before the Court for its review of the Magistrate Judge’s Findings and

Recommendation (Filing 29) denying Defendant’s Motion to Suppress Physical Evidence and

Statements (Filing 16). Defendant timely filed a Statement of Objections to Magistrate Judge’s

Findings and Recommendation. Filing 32. Pursuant to 28 U.S.C. § 636(b)(1)(C), the Court has

conducted a de novo review of the Magistrate Judge's Findings and Recommendation. The Court

concurs in the Magistrate Judge’s factual findings and legal analysis. Accordingly,

   IT IS ORDERED:

   1. Defendant’s Statement of Objections to Magistrate Judge’s Findings and Recommendation

       (Filing 32) is overruled;

   2. The Magistrate Judge’s Findings and Recommendation (Filing 29) is adopted;

   3. Defendant’s Motion to Suppress (Filing 16) is denied; and

   4. The Clerk of Court is ordered to terminate the pending motions at Filing 16, Filing 29,

       Filing 32, and Filing 34.


       Dated this 31st day of December, 2020.
                                                    BY THE COURT:


                                                    ___________________________
                                                    Brian C. Buescher
                                                    United States District Judge
